DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagame (US 2019/0322232).
Yagame discloses an assembly for mating a retention clip (50) to a bumper cover (10) comprising a mating hole adapter (33), as shown in Figures 1-12.  The mating hole adapter (33) has a body with a through hole (40) of a first inner diameter, as shown in Figure 8.  The bumper cover (10) comprises a through hole (15) of a second inner diameter that is larger than the first inner diameter of the through hole (40) of the mating hole adapter (33), as shown in Figures 8, 9, and 12.  The retention clip (50) comprises a fastener (34,50) having an outer .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yagame (US 2019/0322232).
Yagame does not disclose the claimed thickness.
.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yagame (US 2019/0322232).
Yagame does not disclose the claimed diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first inner diameter of Yagame with a dimension of between 6 mm and 10 mm as an obvious design choice to provide a sufficiently strong hole to receive a sufficiently strong fastener.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yagame (US 2019/0322232).
Yagame does not disclose the claimed diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second inner diameter of Yagame with a dimension of between 10 mm and 14 mm as an obvious design choice to provide a sufficiently strong hole to receive a sufficiently strong fastener.
Allowable Subject Matter
Claims 5, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        January 28, 2022